                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 MONTAE JUWAN CHISHOLM,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-70

        v.

 MEG HEAP; and JOHN T. WILCHER,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 19, 2019 Report and Recommendation, (doc. 7), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation that Plaintiff has

failed to claim upon which relief can be granted. The case is accordingly DISMISSED without

prejudice. The Court further DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 31st day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
